                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

BRIAN DOLEZAL, et al.,                          )
                                                )
                    Plaintiffs,                 )
                                                )
v.                                              )      Case No. 18-2524-JAR-GEB
                                                )
STARR HOMES, LLC, et al.,                       )
                                                )
                    Defendants.                 )
                                                )


                           MEMORANDUM AND ORDER

      This matter is before the Court on Defendants’ Motion for Protective Order (ECF

No. 45) to forbid Plaintiffs and/or their counsel from entering onto the Bain property for

inspection of the Bain home. On May 28, 2019, the Court conducted an in-person

hearing to discuss the motion and the schedule for this case. Plaintiffs Brian and Laura

Dolezal appeared in person and through counsel, Mark Brown and Ryan Hinderliter. All

Defendants appeared through counsel, Kyle Donnelly.              After consideration of

Defendants’ motion and supporting memorandum (ECF Nos. 45, 46) and Plaintiffs’

Response in Opposition (ECF No. 50), along with additional argument from counsel,

Defendants’ Motion for Protective Order (ECF No. 45) was DENIED by oral ruling

during the hearing. In addition, new deadlines were established to govern this action.

This written opinion memorializes those rulings.
I.     Background1

       This is a copyright case involving the personal homes of plaintiffs Brian and Laura

Dolezal and defendants Jerry and Jennifer Bain in Overland Park, Kansas. In 2013,

Plaintiffs hired an architectural firm to design their custom home, and hired defendant

Starr Homes, LLC (“Starr”) as contractor to build the home. Later, in 2015, Plaintiffs

allowed Starr to hire a residential designer, defendant Castrop Design Group, LLC

(“Castrop”) to produce architectural drawings of their home to promote a local “Homes

of Distinction” tour. Then, in approximately 2018, Starr began building for the Bains

what Plaintiffs believe to be a substantially similar residence, within two miles of

Plaintiffs’ home.

       After unsuccessfully trying to resolve their dispute with the Bains, Plaintiffs

registered two related copyrights: U.S. Copyright Registrations No. VAu 1-321-463 for

technical drawings and No. VAu 1-321-645 for the corresponding architectural work.

Plaintiff filed this lawsuit in October 2018, contending their copyrights were infringed by

Defendants. They claim Starr built an infringing residence for Jerry and Jennifer Bain,

using infringing drawings prepared by Castrop. Defendants assert counterclaims based

on Plaintiffs’ alleged copyright misuse and copyright invalidity, and make declaratory

claims based on ownership, co-authorship, and derivative work.

       The Bain home was still being built when Plaintiffs filed this case. Prior to the

filing of this litigation, on September 21, 2018, Plaintiffs sought and were granted a

1
  Unless otherwise stated, this background information should not be construed as judicial
findings or factual determinations.


                                            2
walk-through of the Bain home. Plaintiffs were permitted “unfettered access” (ECF No.

50 at 3) to the home at that time, and Plaintiffs’ counsel took multiple photos during the

inspection.   All parties acknowledge the Bain home was under construction and

unoccupied during the September inspection.

       The Bain home was completed in Spring 2019, and they moved into the home in

approximately April 2019.2 Plaintiffs informally sought to inspect the finished home by

email to defense counsel on March 15, 2019; and again by email dated April 1, 2019.

During an April 2, 2019 meet and confer telephone call, Plaintiff once more asked for an

informal inspection, but Defendants’ counsel suggested Plaintiffs serve a formal request

under Fed. R. Civ. P. 34.

       Plaintiffs served a Request to Enter onto Property for Inspection of Bain Home on

April 5, 2019, seeking entry onto the Bains’ property on May 6, 2019. (ECF No. 46-1,

Ex. A.) Plaintiffs sought to “inspect, measure, survey, and photograph the Bain home.”

(Id.) On May 3, 2019, Defendants served objections to the request (ECF No. 46-2, Ex.

B), and on May 6, the parties held a meet and confer telephone conference to discuss the

issue. (ECF No. 46 at 2.)

       Unable to resolve the issue, Defendants filed the instant Motion for Protective

Order on May 8, 2019, asking the Court to prohibit the inspection. (ECF No. 45.)




2
  When asked at hearing, counsel for Defendants was unable to pinpoint the date the Bains
actually moved into their home, but estimated they moved in between March 1 and April 1,
2019. Hearing Tr. 19:19-23 (ECF No. 53 at 19) (May 28, 2019).


                                            3
II.    Defendants’ Motion for Protective Order (ECF No. 45)

       A.      Duty to Confer

       As a threshold matter, the Court first considers whether the parties have

sufficiently conferred regarding Defendants’ Motion, as is required by Fed. R. Civ. P.

37(a)(1) and D. Kan. Rule 37.2.3 A review of the briefing indicates counsel conferred in

person, via email, and by telephone in an effort to resolve the issues with Plaintiffs’

request for inspection. As such, the Court is satisfied counsel have adequately conferred

as required.

       B.      Legal Standard

       Trial “[c]ourts are given broad discretion to control and place appropriate limits on

discovery.”4 And “a magistrate [judge] is afforded broad discretion in the resolution of

non-dispositive discovery disputes.”5       Applicable to this dispute are the discovery

standards outlined in Fed. R. Civ. P. 34 and 26, which the parties and this Court agree

provide the primary backdrop for review of Defendants’ motion.



3
  D. Kan. Rule 37.2 provides the court will not entertain any motion to resolve a discovery
dispute pursuant to Fed. R. Civ. P. 26 through 37, unless the attorney for the moving party has
conferred or has made reasonable effort to confer with opposing counsel concerning the matter in
dispute prior to the filing of the motion. “A ‘reasonable effort to confer’ means more than
mailing or faxing a letter to the opposing party. It requires the parties in good faith converse,
confer, compare views, consult, and deliberate, or in good faith attempt to do so.” D. Kan. Rule
37.2.
4
  Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL 2287814, at *1 (D. Kan. Aug.
7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297 (D. Kan.1990) (discussing whether to
stay discovery).
5
  In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at *1 (D. Kan. Jan. 8,
2014) (citing A/R Roofing, L.L. C. v. Certainteed Corp., 2006 WL 3479015, at *3 (D. Kan. Nov.
30, 2006) (other internal citations omitted).


                                               4
       The entry of a party onto another party’s property to conduct discovery implicates

Fed. R. Civ. P. 34(a)(2). This subsection allows a party to serve a request “to permit

entry onto designated land or other property possessed or controlled by the responding

party, so that the requesting party may inspect, measure, survey, photograph, test, or

sample the property or any designated object or operation on it.”6 “It is within the court’s

discretion whether to permit entry under Rule 34(a)(2).”7

       When examining disputes regarding such entry, other courts in this District have

found when the parties disagree regarding the appropriateness of inspection, “the court

must balance the respective interests by weighing the degree to which the proposed

inspection will aid in the search for truth against the burdens and dangers created by the

inspection.”8 In its discretion, the court may prohibit a Rule 34(a)(2) request if:

       (i) the discovery sought is unreasonably cumulative or duplicative, or can
           be obtained from some other source that is more convenient, less
           burdensome, or less expensive;
       (ii) the party seeking discovery has had ample opportunity to obtain the
            information ...; or

6
  Ardent Mills, LLC v. Archer-Daniels-Midland Company, No. 12-2171-EFM-KGS, 2014 WL
7236760, at *5 (D. Kan. Dec. 17, 2014) (quoting Fed. R. Civ. P. 34(a)(2)) (granting in part and
denying in part plaintiff’s motion to compel entry and inspection of defendant’s production
facilities to observe and photograph collection of samples).
7
  Id. (citing Lykins v. Certain Teed Corp., No. 11-2133-JTM-DJW, 2011 WL 6337631, at *5 (D.
Kan. Dec. 19, 2011)). Lykins involved “Plaintiff’s request for a protective order, instructing
defendant CertainTeed to preserve the operational and mechanical status quo at their Kansas
City, Kansas fiberglass manufacturing plant pending Plaintiff's inspection of the plant facilities.”
Lykins, 2011 WL 6337631, at *1.
8
  Ardent Mills, LLC, 2014 WL 7236760 at *5 (citing Lykins, 2011 WL 6337631, at *4; quoting
Morris v. Cabelas, No. 10–2559–EFM–GLR, 2011 WL 2516904, at *1 (D. Kan. June 23, 2011);
also citing 8B Charles Alan Wright, et al., Federal Practice and Procedure § 2214 (3d ed. 2010)
(“It has also been held that where entry on land is sought, the court must balance the degree to
which the proposed inspection will aid in the search for truth against the burdens and dangers
created by the inspection.”)).


                                                 5
       (iii) the burden or expense of the proposed discovery outweighs its likely
             benefit.”9

To determine whether the burden to the responding party is truly undue, “the court

considers whether the burden or expense of complying with a discovery request ‘is

unreasonable in light of the benefits to be secured from discovery.’”10 The responding

party bears the burden to “provide sufficient detail in terms of time, money and procedure

required” for it to comply with the discovery request.11

       Although Rule 34(a)(2) governs the request itself, Rule 26(c)(1) provides the

standard for issuance of a protective order as sought by the Bains. Under this rule, the

“court may, for good cause, issue an order to protect a party or person from annoyance,

embarrassment, oppression, or undue burden or expense.” Such an order may, among

other things, forbid the requested discovery, specify the terms for the disclosure or

discovery, or limit inquiry into certain matters.12 The party seeking the protective order

has the burden of demonstrating good cause for it.13 To prove good cause, the moving

party must offer “a particular and specific demonstration of fact, as distinguished from




9
  Ardent Mills, LLC, 2014 WL 7236760 at *5.
10
   Id. (citing Heartland Surgical Specialty Hosp. v. Midwest Div., Inc., No. 05-2164-MLB-DWB,
2007 WL 3171768, at *2 (D. Kan. Oct. 29, 2007)).
11
   Id. (citing G.D. v. Monarch Plastic Surgery, No. 06-2184-CM, 2007 WL 201150, at *2 (D.
Kan. Jan. 22, 2007).
12
   Fed. R. Civ. P. 26(c)(1)(A), (B), and (D).
13
   See, e.g., ICE Corp. v. Hamilton Sundstrand Corp., No. 05-4135-JAR, 2007 WL 1652056, at
*3 (D. Kan. June 6, 2007).



                                             6
stereotyped and conclusory statements.”14 Whether to enter a protective order lies within

the court’s discretion.15

       C.      Discussion

       Defendants contend Plaintiff should “identify a need for inspection above and

beyond general relevancy” because this is an occupied home. (ECF No. 46 at 4.) To

support this statement, Defendants rely on an unpublished opinion from Eastern District

of Missouri, with significantly different facts. In Luer v. County of St. Louis, MO,16 the

plaintiffs sued the police, claiming they were victims of an unreasonable search and

seizure when police entered their home in the middle of the night, woke them at

gunpoint, interrogated them, and searched their son’s bedroom. During the civil suit, the

County of St. Louis sought an inspection of the plaintiffs’ home, but the court denied the

inspection, largely because the usefulness of the search was minimal, compared to the

undue burden and continued emotional distress a search could cause to plaintiffs.17 Not

only is this opinion non-binding, but it is distinguishable from the current issue. In Luer,

plaintiffs were previously traumatized by the police presence in their home and claimed

permitting them back into the home would cause additional emotional distress.

Additionally, the layout of the house was not in dispute. Although the Missouri court

found relevance of the premises insufficient, alone, to support the inspection of a party’s


14
   Id. (quoting Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D. 533, 534 (D. Kan. 2003)).
15
   Id.
16
   Luer v. County of St. Louis, MO, 4:17-CV-767 NAB, 2018 WL 2734986 (E.D. Mo. June 7,
2018).
17
   Id. at *3.


                                             7
premises, the Luer court also recognized the court’s duty to “balance the parties’

conflicting interests;” namely, the burden on plaintiffs weighed against the utility of the

inspection to defendants.18

       In its review, this Court has uncovered no binding authority regarding any possible

“heightened” scrutiny for a request to inspect a personal home.                 In fact, although

Defendants attempt to fashion a heightened standard from Luer, in that case the court still

engaged in the process of weighing the parties’ interests. In Luer, the court notes, “entry

upon a party’s premises may entail greater burdens and risks than mere production of

documents, [so] a greater inquiry into the necessity for inspection would seem

warranted.”19 Although this may require perhaps a weightier discussion of the necessity

for inspection, the ultimate standard remains the same: the court is required to weigh the

parties’ interests.

       In its discretion, this Court finds the interests of the parties weigh in favor of

permitting the inspection. There is no doubt the information sought by Plaintiffs in this

situation is relevant. But relevance is not the only consideration. After all, Plaintiffs

claim the Bain home is a copy of their own, so it is difficult to see how inspection of the

18
   Id. at *2.
19
   Id. at *2 (citing Belcher v. Bassett Furniture Indus., Inc., 588 F.2d 904, 908 (4th Cir. 1978)
(citing Fed. R. Civ. P. 26(c)) (emphasis added). Defendants also rely on a District of Minnesota
case, which cited Luer in its denial of an inspection of a personal residence. See Smith v. RW’s
Bierstube, Inc., 17-CV-1866 (PJS/HB), 2018 WL 4005754, at *5 (D. Minn. Aug. 20, 2018). In
RW Bierstube, Plaintiff asserted an ADA violation in the parking lot of his apartment building,
and defendant sought to inspect his personal living quarters. The court permitted inspection of
the external lot but denied inspection of his residence, in part due to a lack of relevance. Despite
acknowledgement of the invasion of privacy of his home, the court balanced “the degree to
which the proposed inspection will aid in the search for truth . . . against the burdens and dangers
created by the inspection.” RW’s Bierstube, 2018 WL 4005754, at *5.


                                                 8
home itself, in its finished state, is not only relevant but entirely necessary to all parties’

claims and defenses. Although Plaintiffs have previously inspected the home, the prior

inspection was conducted during construction. Plaintiffs have not previously had the

opportunity to inspect the finished home, so a second inspection does not appear

unreasonably cumulative or duplicative. Even though Defendants provided photos of the

completed home to Plaintiffs, such photos were taken solely at Defendants’ discretion,

including the number of photos, the locations of the items photographed, and the like.

Despite their best of intentions, requiring Plaintiffs to be at Defendants’ mercy regarding

what photos they might utilize is patently unfair to Plaintiffs’ burden to support their

claims.

       When analyzing whether the burden or expense of the proposed discovery

outweighs its likely benefit, the burden to the Bains appears slight. The Court recognizes

this is their personal home. But the imposition can be minimized if the Court limits the

temporal scope of the inspection and requires the presence of defense counsel.

Defendants will bear minimal expense and will only be asked to leave their home for a

short time. Additionally, the fact that Defendants could have lessened the burden even

more by working with Plaintiffs to schedule the inspection prior to the Bains’ move, and

chose not to do so, tips the scales even more in Plaintiffs’ favor. Therefore, Defendants

have failed to demonstrate good cause sufficient to justify a protective order prohibiting

the inspection.




                                              9
       D.     Conclusion

       Weighing the parties’ interests, as the Court is obligated to do, in its discretion, the

Court finds the burden to Defendants is minimized by limiting the scope of the inspection

appropriately. Defendants’ motion for protective order is denied, but the Court places the

following limitations on the inspection of Defendants’ home. The inspection must occur

within 30 days of this order and may not extend past two hours in duration. Because

Plaintiffs have drawings, photos, and plans, and previously inspected the home in its

unfinished condition, the Court expects Plaintiffs to have a reasonable idea of the areas

they wish to inspect, and to arrive at the inspection with a “road map,” which they will

provide at that time to Defendants’ counsel. Defense counsel may be present during the

entire inspection, if it so chooses. All counsel must conduct themselves in a manner

which respects the Bains’ home and sensitive and personal locations and effects therein.


III.   Revised Schedule

       In prior hearings, the parties disagreed on whether the current scheduling order

should be modified in light of the prior and current discovery disputes. However, given

the number of discovery disputes between the parties and the looming discovery

deadline, the Court finds it appropriate to modify the schedule.

       After thorough discussion with the parties during the conference, the Court

establishes the following revised deadlines:




                                               10
                              Event                           Deadline/Setting
        Defendants to file joint notice of mediation       7/12/19
        All fact discovery completed                       8/30/19
        Mediation deadline                                 9/6/19
        Experts disclosed by disclosed by party with       9/20/19
        burden of proof
        Experts disclosed by opposing party                11/8/19
        Expert discovery complete                          12/6/19
        All discovery complete                             12/20/19
        All potentially dispositive motions (e.g.,         1/31/20
        summary judgment) and motions challenging
        admissibility of expert testimony

        Proposed pretrial order due                        1/9/20
        Pretrial conference                                1/17/20 @ 10:00 a.m
        Jury Trial in Kansas City; ETT: 5 days             10/27/20 @ 9:00 a.m.



       The pretrial conference set for January 17, 2020 at 10:00 a.m. will be conducted

by dial-in telephone conference unless the judge determines that the proposed pretrial

order is not in the appropriate format or that there are some problems requiring counsel to

appear in person. Counsel and any pro se parties must dial 888-363-4749 and enter

Access Code 9686294 to join the conference. Unless otherwise notified, the undersigned

U.S. Magistrate Judge will conduct the conference.

       No later than January 9, 2020, defense counsel must submit the parties’ proposed

pretrial order (formatted in Word) as an attachment to an e-mail sent to

ksd_birzer_chambers@ksd.uscourts.gov. The proposed pretrial order must not be filed



                                            11
with the Clerk’s Office.        It must be in the form available on the Court’s website:

http://ksd.uscourts.gov/index.php/forms/?open=CivilForms. The parties must affix their

signatures to the proposed pretrial order according to the procedures governing multiple

signatures set forth in paragraphs II(C) of the Administrative Procedures for Filing,

Signing, and Verifying Pleadings and Papers by Electronic Means in Civil Cases.

        The parties expect the jury trial of this case to take approximately five (5) trial

days. This case will be tried in Kansas City, Kansas. This case is set for trial on the

Court=s docket beginning on October 27, 2020 at 9:00 a.m. Unless otherwise ordered,

this is not a Aspecial@ or ANo. 1@ trial setting. Therefore, during the month preceding the

trial docket setting, counsel should stay in contact with the trial judge=s courtroom deputy

to determine the day of the docket on which trial of the case actually will begin. The trial

setting may be changed only by order of the judge presiding over the trial. The parties

and counsel are advised that any future request for extension of deadlines that includes a

request to extend the dispositive motion deadline will likely result in a new (i.e., later)

trial date.


        IT IS THEREFORE ORDERED that, for the reasons stated above, the Court

DENIES Defendants’ motion for protective order (ECF No. 43), subject to the

restrictions outlined herein.


        IT IS FURTHER ORDERED that the schedule in this case is modified as set

forth above.



                                              12
IT IS SO ORDERED.

Dated at Wichita, Kansas this 26th day of June 2019.


                                          s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge




                                    13
